DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-12, 18, 30, 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prince (US 2020/0236989). 
Prince teaches an aerosol generating material comprising: a reconstituted cocoa husk material comprising (1) extracted cocoa husk fibers [0009] combined with (2) tobacco [0012] (web building fibers) in an amount of 70% by weight; and an aerosol delivery composition applied to the reconstituted cocoa husk material, the aerosol delivery composition containing an aerosol delivery agent, wherein the aerosol delivery agent comprises tetrahydrocannabinol or cannabidiol [0014], wherein the aerosol generating material comprises a filler material comprised of strips or shreds of the reconstituted cocoa husk material [0011], and a smoking article comprising an outer wrapper 12 surrounding a smokable rod, the smokable rod comprising the aerosol generating material of claim 1 [Fig. 1]. 

Claims 1, 3, 16, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borjesson (US 2016/0205993)
Borjesson teaches a material comprising extracted cocoa husk fibers [0081] combined with delignified tobacco cellulose fibers (web building fibers) [0027-0028]; a flavorant [0080], a humectant [0079], the material being in the form of shreds [0019]. The term “aerosol generating material” does not impart any required structure or composition to distinguish from the material of Borjesson. The material of Borjesson thereby reads on the claimed material. A flavorant is an aerosol delivery agent according to the instant specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Uren (US 2016/0366926).
Prince is silent to a humectant. However, the use humectants are known in the art for retaining moisture [0015]. It would have been obvious to one of ordinary skill in the art to include a humectant with the material of Prince for retaining moisture. Furthermore, one of ordinary skill in the art would have found it obvious to optimize the humectant content as a matter of routine experimentation to achieve the desired effects with regards to retaining moisture.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borjesson as applied to claim 1 above, and further in view of Essen (US 2012/0031415). 
Borjesson does not specify the claimed humectant amount. Essen teaches a similar product wherein humectants added with the purpose of protecting the products from drying out, to improve consistency, and to provide a soft texture [0052]. It would have been obvious to optimize the humectant amount in Borjesson as a matter of routine experimentation to achieve the desired effects. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Deforel (US 2020/0138090). 
Prince does not teach nicotine. Deforel teaches an aerosol generating material free of tobacco [0167], comprising other types of fibers [0097] and added nicotine [0013]. It would have been obvious to one of ordinary skill in the art to replace the tobacco of Prince with non-tobacco fibers and to add nicotine to achieve the predictable result of providing the user with the desired amount of nicotine while avoiding the other harmful substances associated with tobacco. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Borjesson as applied to claim 1 above, and further in view of Albino (US 2006/0185684). 
Borjesson does not teach added nicotine. Albino teaches tobacco having a reduced amount of TSNAs and nicotine (exhausted tobacco) has a lower carcinogenic potential [0068] and that a nicotine additive may be used to raise the level of nicotine in a controlled fashion [0296], so that any amount of nicotine can be obtained. One of ordinary skill in the art would have found it obvious to use exhausted tobacco fibers and a nicotine additive in Borjesson for these reasons.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Borjesson as applied to claim 1 above, and further in view of Greenbaum (US 2019/0022158). 
Borjesson is silent to the claimed additives. Victor teaches tobacco product comprising CBD or THC, which have shown a variety of significant biological effects including but not limited to pain relief, anti cancer, anti inflammatory, anti emetic, anti convulsant, and several others [0014], as well as the addition of terpenes [0020]. It would have been obvious to one of ordinary skill in the art to include these compounds in the material of Borjesson to achieve the benefits associated with their use suggested by Greenbaum.    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Woodbine (US 2018/0177231). 
Prince teaches various additives such as THC or CBD [0014], but does not disclose terpenes (with support from the 1/25/2019 provisional application). Woodbine teaches a vaporizing device wherein THC, CBD, and terpenes are listed options [0018]. As terpenes are a conventional alternative known in the art, it would have been obvious to one of ordinary skill in the art to use terpenes (i.e. a blend of terpenes) instead of or in addition to the THC/CBD of Prince to achieve predictable results. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prince.
Prince teaches additives such as THC or CBD (aerosol delivery composition), wherein the amount of additive that a user receives when smoking the cocoa fiber smoking stick may be limited by regulating the amount of additive added to a specific quantity (e.g., pound) of the cocoa fibers [0014]. It would have been obvious to one of ordinary skill in the art to optimize the amount of aerosol delivery composition present as a matter of routine experimentation to achieve the desired effects of these additives such as THC or CBD received by the user. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borjesson. 
Although Borjesson does not specify the claimed level of flavorant (aerosol delivery composition), one of ordinary skill in the art would have found it obvious to optimize as a matter of routine experimentation to achieve the desired level of flavor in the product. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Ajithkumar (US 2020/0054064) and Selke (US 4,542,755). 
Prince does not teach cellulose fibers. Ajithkumar teaches an aerosol-generating article comprising tobacco fibers or wood cellulose fibers [0119-0120]. It would have been obvious to one of ordinary skill in the art to replace the tobacco of Prince with wood cellulose fibers to achieve the predictable result of avoiding the harmful effects associated with tobacco.
Delignified cellulose fibers are not disclosed. Selke teaches a smoking product wherein wood cellulose fibers are delignified for strength enhancement [col. 6, l. 26-42]. It would have been obvious to one of ordinary skill in the art to delignify the wood cellulose fibers of modified Prince for strength enhancement. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Ajithkumar.
Prince does not teach cellulose fibers. Ajithkumar teaches an aerosol-generating article comprising tobacco fibers or hardwood and softwood cellulose fibers [0119-0120]. It would have been obvious to one of ordinary skill in the art to replace the tobacco of Prince with hardwood and softwood cellulose fibers to achieve the predictable result of avoiding the harmful effects associated with tobacco.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Zuchuat (US 2017/0035095).
Prince does not teach refined fibers. Zuchuat teaches a tobacco product wherein fibers are refined in an amount of 62° or 75° RS [0052-0057] so that the fibers may be formed into a sheet [0014]. It would have been obvious to one of ordinary skill in the art to apply this refinement to the fibers of Prince in order to form sheets that have application in the manufacture of a wide range of products as suggested by Zuchuat [0028]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Lekwauwa (US 5,327,917). 
Prince does not disclose filler particles. However, the use of filler particles are known in the art as taught by Lekwauwa [col. 5, l. 11-27] and would have been obvious to one of ordinary skill in the art to use in the composition of Prince for filling purposes. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 30 above, and further in view of Dittrich (US 2005/0034739). 
Prince is silent to the static burn rate. Dittrich teaches a smoking article material having a preferred static burn rate of greater than 4 mm/min [0033]. As this is a desired static burn rate known in the art, it would have been obvious to one of ordinary skill in the art to produce this static burn rate in the material of Prince to achieve predictable results. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 30 above, and further in view of Bevan (US 2015/0114412). 
Prince is silent to filling power. Bevan teaches a smoking article material having a filling power of 6-9 cc/g [129]. As this is a desired filling power known in the art, it would have been obvious to one of ordinary skill in the art to use with the material of Prince to achieve predictable results. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 33 above, and further in view of Snow (US 2014/0103099)
Prince does not teach the wrapper includes a plurality of discrete reduced ignition areas being spaced along an axial direction of the smoking article, the reduced ignition areas having a diffusivity of less than about 0.5 cm/s at 23° C. However, this configuration is known in the art as taught by Snow [0015], and would have been obvious to one of ordinary skill in the art to apply to the wrapper of Prince for reduced ignition proclivity.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Prince as applied to claim 1 above, and further in view of Abramov (US 2014/0338680). 
Prince does not teach the claimed smoking article. Zuber teaches smoking article comprising a heating device and a chamber, the chamber containing an aerosol generating material, the heating device being positioned so as to heat the aerosol generating material for producing an inhalable aerosol without burning the aerosol generating material [0039]. It would have been obvious to one of ordinary skill in the art to include this smoking article with the aerosol generating material of Prince to avoid the negative effects of tobacco smoke. 

Claims 1, 9-11, 15, 18, 20, 30-33, are rejected under 35 U.S.C. 103 as being unpatentable over Ragot (US 2017/0174404) in view of Egri (US 4,564,031) and Farrow (US 2015/0098906). 
Ragot teaches a reconstituted cocoa husk material comprising (1) extracted cocoa husk fibers combined with (2) softwood fibers and hardwood fibers (web building fibers) [0174-0175]. Ragot teaches the process for forming the material is similar to the process for forming reconstituted tobacco [0062] but does not specifically teach using the material as an aerosol generating material. Egri teaches a smokable tobacco sheet (aerosol generating material) wherein cocoa may be used as a tobacco substitute [col. 6, l. 23-26]. It would have been obvious to one of ordinary skill in the art to use the reconstituted cocoa husk material of Ragot as a tobacco substitute aerosol generating material to provide a suitable replacement for tobacco smoking as suggested by Egri. 
Modified Ragot does not teach an aerosol delivery composition applied to the reconstituted cocoa husk material. Farrow teaches a cigarette filler material include the addition of a controlled amount of nicotine, THC, or other cannabinoids [0073]. It would have been obvious to one of ordinary skill in the art to apply nicotine or THC to the reconstituted cocoa husk material of modified Ragot to provide the user with the effects of these substances during inhalation of the smoke/aerosol. One of ordinary skill in the art would have found it obvious to optimize the amount applied as a matter of routine experimentation to achieve the desired effects. Ragot teaches a cocoa/wood pulp ratio of 5:1 [0174], i.e. 16.7% web building fibers by weight. The lower range of “about 18%”, interpreted as allowing a 10% difference, or, i.e. at least 16.2%, thereby overlaps with the range of Ragot. In modified Ragot, the aerosol generating material comprises a filler material comprised of strips of the reconstituted cocoa husk material [Egri col. 6, l. 67-68]. Egri suggests a filling power has a filling power of greater than 4 cm3/g [Fig. 3]. As this is a desired filling power known in the art, it would have been obvious to one of ordinary skill in the art to use with the material of Ragot to achieve predictable results. Egri teaches using the material in a cigarette, which one of ordinary skill in the art would appreciate comprises an outer wrapper surrounding a smokable rod, the smokable rod comprising the aerosol generating material. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Uren. 
Modified Ragot is silent to a humectant. However, the use humectants are known in the art for retaining moisture [0015]. It would have been obvious to one of ordinary skill in the art to include a humectant with the material of modified Ragot for retaining moisture. Furthermore, one of ordinary skill in the art would have found it obvious to optimize the humectant content as a matter of routine experimentation to achieve the desired effects with regards to retaining moisture.  
Claim 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Woodbine (US 2018/0177231). 
Modified Ragot teaches various additives such as THC or other cannabinoids, but does not disclose terpenes. Woodbine teaches a vaporizing device wherein THC, cannabidiol, and terpenes are listed options [0018]. As cannabidiol and terpenes are conventional alternatives known in the art, it would have been obvious to one of ordinary skill in the art to use cannabidiol or terpenes (i.e. a blend of terpenes) instead of or in addition to the THC of modified Ragot to achieve predictable results. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Selke. 
The cellulose fibers of modified Ragot are not disclosed as being delignified. Selke teaches a smoking product wherein wood cellulose fibers are delignified for strength enhancement [col. 6, l. 26-42]. It would have been obvious to one of ordinary skill in the art to delignify the wood cellulose fibers of modified Ragot for strength enhancement. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Zuchuat (US 2017/0035095).
Modified Ragot does not teach refined fibers. Zuchuat teaches a tobacco product wherein fibers are refined in an amount of 62° or 75° RS [0052-0057] so that the fibers may be formed into a sheet [0014]. It would have been obvious to one of ordinary skill in the art to apply this refinement to the fibers of modified Ragot to assist sheet formation.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Lekwauwa.  
Modified Ragot does not disclose filler particles. However, the use of filler particles are known in the art as taught by Lekwauwa [col. 5, l. 11-27] and would have been obvious to one of ordinary skill in the art to use in the composition of modified Ragot for filling purposes. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 30 above, and further in view of Dittrich (US 2005/0034739). 
Modified Ragot is silent to the static burn rate. Dittrich teaches a smoking article material having a preferred static burn rate of greater than 4 mm/min [0033]. As this is a desired static burn rate known in the art, it would have been obvious to one of ordinary skill in the art to produce this static burn rate in the material of modified Ragot to achieve predictable results. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 33 above, and further in view of Snow.
Modified Ragot does not teach the wrapper includes a plurality of discrete reduced ignition areas being spaced along an axial direction of the smoking article, the reduced ignition areas having a diffusivity of less than about 0.5 cm/s at 23° C. However, this configuration is known in the art as taught by Snow [0015], and would have been obvious to one of ordinary skill in the art to apply to the wrapper of modified Ragot for reduced ignition proclivity.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ragot, Egri, and Farrow as applied to claim 1 above, and further in view of Abramov.  
Modified Ragot does not teach the claimed smoking article. Zuber teaches smoking article comprising a heating device and a chamber, the chamber containing an aerosol generating material, the heating device being positioned so as to heat the aerosol generating material for producing an inhalable aerosol without burning the aerosol generating material [0039]. It would have been obvious to one of ordinary skill in the art to include this smoking article with the aerosol generating material of modified Ragot to avoid combustion and any harmful associated effects.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747